Citation Nr: 1107902	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date prior to December 11, 2003, for 
the assignment of a 50 percent disability evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans




INTRODUCTION

The Veteran served on active duty from October 1978 to October 
1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an May 2005 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an increased 
evaluation for headaches was received on September 11, 2003.

2.  On December 11, 2003, it was first factually ascertainable 
that an increase in the Veteran's headache disorder had occurred.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 11, 2003, 
for a 50 percent evaluation for headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
have been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in correspondence dated in September 2003, February 
2005, and March 2006 of the information and evidence needed to 
substantiate and complete a claim, to include how to establish an 
effective date.  

In the April 2005 statement of the case, the RO provided a 
detailed analysis for why the effective date of December 11, 
2003, was assigned.  The Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim for 
an earlier effective date and has provided argument as to why he 
warrants an earlier effective date.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including private medical records, and affording the 
Veteran with examinations.  There is no evidence that any VA 
error in notifying or assisting the appellant reasonably affects 
the fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, exists.  
Hence, the case is ready for adjudication.

Earlier effective date 

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
An effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and 
(2).

Additionally, under 38 C.F.R. § 3.155(a) (2010), the veteran or 
the representative can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).

Under 38 C.F.R. § 3.157(b) (2010), once a claim for compensation 
has been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as an 
informal claim for increased benefits.  Id.  The date on the VA 
outpatient or hospital examination will be accepted as the date 
of claim.  38 C.F.R. § 3.157(b).

The Veteran is currently assigned an effective date of December 
11, 2003 for a 50 percent evaluation of headaches.  The Veteran 
contends that she is entitled to an effective date November 1, 
1981, when she was released from service.  Her representative 
argues that a January 1988 psychiatric evaluation form a mental 
hospital in Charlotte, North Carolina, reveals that the Veteran 
experienced severe headaches at the time, as the records indicate 
that she was taking a large dosage of medication for migraine 
relief.  The representative argues that this is evidence of 
severe migraines.  

In a March 1982 rating decision, the Veteran was granted 
entitlement to service connection for headaches, a noncompensable 
evaluation was assigned.  The Veteran did not appeal this rating, 
and it is final.  38 U.S.C.A. § 7105 (West 2002).

The Veteran has filed claims for increase since the grant of 
service connection and based on multiple VA examinations and 
hospitalization records, she was denied entitlement to an 
increased evaluation.  

The Veteran filed her most recent informal claim for an increased 
evaluation for headaches on September 11, 2003.  She was 
scheduled for a VA examination in March 2004 and failed to 
report, therefore, her noncompensable evaluation was continued.  

A June 1994 record from the Ashville VA Medical Center shows 
complaints of severe headaches every two to three months and 
other headaches two to three weeks, which were healed with 
Tylenol.  

Evaluation of treatment records from the Durham VA Medical Center 
reveals continued treatment for chronic headaches.  A March 2000 
report noted chronic daily headaches.  An October 2002 
examination caused the Veteran to experience a severe reaction to 
a bright light during an eye test.  A July 2003 report notes that 
the Veteran stated that her headaches had been episodic, with 
nausea, vomiting, photophobia; however, no sonophobia was 
reported.  

A December 11, 2003 report shows that the Veteran reported 
frontal lobe headaches that moved to the back of her head.  
Symptoms included pressure and tightness with nausea, vomiting, 
and photophobia.  She reported daily mild headaches and weekly 
severe headaches.  

While the Veteran has received constant treatment for her 
headaches, the December 11, 2003, treatment report arguably is 
the first indication that the Veteran's headaches fulfill the 
requirements of the 50 percent disability evaluation.  Whether 
her symptoms actually met the 50 percent requirements is 
questionable, however, because the criteria for such a rating 
require a finding of migraine headaches with completely 
prostrating and prolonged attacks that are productive of severe 
economic inadaptability.  A careful review of the December 11, 
2003 report shows that the appellant suffered from significant 
headaches, but that record does not provide any indication that 
the headaches were indeed migraines, that they were either 
completely prostrating, or that they were productive of severe 
economic inadaptability.  Indeed, the record provided no evidence 
how the appellant's headache disorder affected her ability to 
work.  As such, the assignment of an effective date from December 
11, 2003 appears suspect.  In any event, it is evident that 
entitlement to an earlier effective date is not shown.  

Although the Veteran's representative argues that a January 1988 
private record reveals that the Veteran experienced severe 
headaches, as the representative noted there was no medical 
opinion made relative to the severity of the headaches at that 
time.  Moreover, the January 1988 report does not provide any 
evidence of severe economic inadaptability due to migraines.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against entitlement to an effective date prior 
to December 11, 2003, for the assignment of a 50 percent rating 
for headaches.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date for a 50 percent evaluation for 
headaches prior to December 11, 2003 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


